Title: To James Madison from Sylvanus Bourne, 14 April 1808
From: Bourne, Sylvanus
To: Madison, James



Sir
Amn Consulate Amsterdam April 14th 1808

I have to advise the due rect of a letter from your Department of 15 Feby. with sundry documents to prove the Citizenship of Edward Goodwin of Charleston (Massa.) & requesting my reclaim of him from this Govt. which I have already attended to but have as yet no reply.  It is somewhat surprising that he should have been in this Country so long confined without having applied to me as many others have done to procure their discharge in consequence but I do not recollect of ever having recd an application from a person of that name.  As the documents sent me do not mention the place where he is confined the delay I have met in Regard to the answer from the Minr. of War may have arisen from the time necessarily required to search the Lists of Prisoners of War to find out his Residence.  I shall not fail to pursue the object & have no doubt of obtaining his discharge.  I have had the honor to address you by several occasions of late since which no material changes have occurred in the affairs of Europe except the abdication of the throne of Spain by the King in favr. of the Prince of Asturias, a last  Step in all probability of the further changes in the Govt. of that Country.  The Empr. of France has gone lately to that quarter & we shall probably soon hear of important & novel arrangments.  The Kings of Prussia & Empr of Austria may also be called on before long to subscribe to new modifications of their territory if no more.
We Still remain Shut up from all Communication of consequence with England or even the rest of the Continent & in a Situation the most truly painfull for a Country so  principally commercial as this & I apprehend that all the privations we are called to submit to in pursuit of the present system will prove a clear loss as I have no idea that the object thereby contemplated of bringing G B to terms will in any shape be realized.
I am happy to hear that our Govt. keeps on the Embargo as nothing else can save our Merchants from total Ruin under the present circumstances of Europe.  I have the honor to be Respectfully Yr Ob Sert

S Bourne

